Case 1:20-cv-21254-BB Document 38 Entered on FLSD Docket 12/17/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-CV-21254-BLOOM/Louis

SECURITIES AND EXCHANGE COMMISSION,

       Plaintiff,

vs.

JUSTIN W. KEENER, d/b/a/ JMJ Financial

      Defendant.
_____________________________________/

                              ORDER ON DISCOVERY DISPUTES

       Pursuant to this Court’s procedures on discovery disputes (ECF No. 31), Defendant Justin W.

Keener has noticed discovery disputes for hearing (ECF No. 36). The Court heard arguments on the

noticed disputes on December 17, 2020. This Order succinctly memorializes but does not modify the

rulings made in open court.

       Defendant’s Requests Nos. 1 and 4 are overbroad and exceed counsel’s proffered relevance

and need for the documents sought, which focused on public-facing statements by the SEC on which

Defendant could have relied. The Defendant’s definition of “SEC Guidance,” however, includes

internal communications and other categories of documents not calculated to reach Defendant. To the

extent counsel has demonstrated the relevance of documents that may be captured by these requests,

I nonetheless find that compliance with the requests would not be proportional to the needs in the

case. Defendant’s request to compel documents responsive to Requests Nos. 1 and 4 are thus denied,

but as explained at the hearing, without prejudice to Defendant’s ability to file a motion to compel,

for which leave was granted, following meaningful conferral with opposing counsel about appropriate

limitations on the request consistent with Rule 26.

       By comparison, Request No. 3 seeks SEC Guidance that would support two contentions made

                                                  1
Case 1:20-cv-21254-BB Document 38 Entered on FLSD Docket 12/17/2020 Page 2 of 2



in the Complaint regarding characteristics of a dealer. These documents are relevant and the SEC’s

objections to producing all documents responsive to the Request, to the extent it pertains to the

allegations from the Complaint, are overruled. Counsel represented that the SEC has already

produced documents responsive to the Request, yet its responses indicate that it objected to searching

for or producing documents. Accordingly, and within 14 days, the SEC will amend its response to

Request No. 3 to identify the guidance that supports its contentions.

       The SEC objections to producing documents responsive to Requests Nos. 27 & 29 are

overruled.

       SEC objection to Request No. 16 is overruled. In an effort however to reduce the burden of

identifying and producing documents responsive to this Request, the SEC will first produce to

Defendant a chart that discloses all investigations into Defendant Keener. The disclosure shall be

made within 14 days. Upon production, counsel shall confer in effort to identify documents relevant

and sought by Defendant more narrowly tailored to the respective investigations. It is not the Court’s

expectation that having itemized the commission’s past encounters with Defendant, it will be required

to produced all documents, without limitation, that relate to him in any tangential way. Disclosure of

the chart thus should enable the Parties to meaningfully confer frame an appropriately proportional

response to the Request.

       Pursuant to Federal Rule of Civil Procedure 37(a)(5), no costs have been shifted for raising

these disputes. Most have been resolved pursuant to the Court’s procedures without need for the filing

of a motion and further, I find the SEC’s objections were substantially justified.

       DONE and ORDERED in Chambers in Miami, Florida this 17th day of December, 2020.



                                                       ________________________________
                                                       LAUREN F. LOUIS
                                                       UNITED STATES MAGISTRATE JUDGE

                                                   2
